DocuSign Envelope ID: F2F8C39B-CA11-48E0-BDF9-B4200F8C31C8
        Case 2:15-cv-01239-TJH-FFM Document 102 Filed 06/10/20 Page 1 of 2 Page ID #:1447




               1 LOUIS R. MILLER (State Bar No. 54141)
                 smiller@millerbarondess.com
               2
                 BRIAN A. PROCEL (State Bar No. 218657)
               3 bprocel@millerbarondess.com
                 DAVID W. SCHECTER (State Bar No. 296251)
               4
                 dschecter@millerbarondess.com
               5 MILLER BARONDESS, LLP
                 1999 Avenue of the Stars, Suite 1000
               6
                 Los Angeles, California 90067
               7 Telephone: (310) 552-4400
                 Facsimile: (310) 552-8400
               8
               9 Attorneys for Plaintiffs
             10
             11                               UNITED STATES DISTRICT COURT
             12            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
             13
             14
                NATIONAL ASSOCIATION OF                             CASE NO. 2:15-cv-01239-TJH(FFMx)
             15 AFRICAN AMERICAN-OWNED
             16 MEDIA, a California limited liability               JOINT STIPULATION TO DISMISS
                company; and ENTERTAINMENT                          ACTION WITH PREJUDICE
             17 STUDIOS NETWORKS, INC., a                           PURSUANT TO FEDERAL RULE
             18 California corporation,                             OF CIVIL PROCEDURE 41
             19                     Plaintiffs,                     Action Filed:        February 20, 2015
             20
                           v.
             21
             22 COMCAST CORPORATION, a
                Pennsylvania corporation; and DOES 1
             23
                through 10, inclusive,
             24
                             Defendants.
             25
             26
             27
             28
                                                                                 Case No. 2:15-cv-01239-TJH(FFMx)
                                  JOINT STIPULATION TO DISMISS ACTION WITH PREJUDICE PURSUANT TO
                                                FEDERAL RULE OF CIVIL PROCEDURE 41
Case 2:15-cv-01239-TJH-FFM Document 102 Filed 06/10/20 Page 2 of 2 Page ID #:1448




           June 10, 2020




           June 10, 2020
